NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5833-17T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

PAUL C. WILLIAMS,

     Defendant-Appellant.
_____________________________

                    Submitted January 21, 2020 – Decided March 27, 2020

                    Before Judges Messano and Susswein.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Ocean County, Municipal Appeal No. 18-04.

                    Paul Williams, appellant pro se.

                    Bradley D. Billhimer, Ocean County Prosecutor,
                    attorney for respondent (Samuel J. Marzarella, Chief
                    Appellate Attorney, of counsel; Cheryl L. Hammel,
                    Assistant Prosecutor, on the brief).

PER CURIAM
      Defendant, Paul Williams, appeals pro se from an order denying his

motion to file a municipal court appeal de novo as within time. Defendant

contends that the refusal to consider an appeal of his municipal court convictions

violates his equal protection and due process rights. We disagree and affirm the

Law Division judge's order denying defendant's motion to file his untimely

appeal nunc pro tunc.

                                        I.

      On October 30, 2017, defendant was issued motor vehicle summonses

charging him with (1) delaying traffic, N.J.S.A. 39:4-56; (2) parking on a

highway, N.J.S.A. 39:4-136; (3) failure to observe a traffic control device,

N.J.S.A. 39:4-81, and (4) unsafe lane change, N.J.S.A. 39:4-88(b). The matter

was tried in the Toms River Municipal Court on April 13, 2018. The municipal

court judge found defendant guilty of delaying traffic and parking on the

highway but acquitted defendant of the remaining two traffic offenses. The

judge imposed fines of $56.00 on both convictions and also imposed costs of

$33.00 on both offenses.

      On May 7, 2018—four days after the time to appeal expired pursuant to

Rule 3:23-2—defendant contacted the Toms River municipal court and

requested a copy of a judgment of conviction. On May 9, 2018, he filed a motion


                                                                          A-5833-17T4
                                        2
for leave to file an appeal to the Superior Court as within time. That motion was

denied by a Law Division judge on June 7, 2018.

                                       II.

      Defendant raises the following contention for our consideration:

            THE LAW DIVISION DENIED APPELLANT DUE
            PROCESS AND EQUAL PROTECTION OF THE
            LAW, BY DENYING THE MOTION TO FILE
            APPEAL NUNC PRO TUNC.

      Defendant's procedural and constitutional arguments lack sufficient merit

to warrant extensive discussion in this opinion. R. 2:11-3(e)(2). Rule 3:23-2

provides that an appeal from a municipal court conviction must be filed within

20 days. The rule further provides that, "[o]n failure to comply with each of the

foregoing requirements, that appeal shall be dismissed by the Superior Court,

Law Division without further notice or hearing."

      Defendant appears to have assumed incorrectly that a written judgment of

conviction would be mailed to him. We appreciate that defendant appears before

us pro se. Pro se litigants, however, must still follow the rules. See State v.

Crisafi, 128 N.J. 499, 512 (1992) (noting that pro se defendants must "conduct

their defense in accordance with the relevant rules of criminal procedure and

evidence"). It is noteworthy that defendant did not make inquiries concerni ng

the appeals process until after the filing deadline had already expired. We note

                                                                         A-5833-17T4
                                       3
further that defendant has not established that he was misadvised by the

municipal court judge as to the time within which an appeal must be filed. 1

Indeed, the record before us does not show what defendant was told with respect

to his right to appeal because he has not provided us with a transcript of the

municipal court proceeding. That failure provides an independent basis to reject

his appeal under Rule 3:23-3.

      Affirmed.




1
   Defendant does not claim the municipal court judge improperly advised him
of the process for filing an appeal, nor has he sought to obtain proofs to support
such a claim. Notably, he has not supplied, or even ordered, transcripts of the
municipal court proceedings as part of his appeal. In his brief, defendant simply
states, "There does not appear to be any record currently at hand of the
proceedings before the Municipal Court; particularly of what, if anything, the
Court advised [defendant] regarding his right to appeal."
                                                                          A-5833-17T4
                                        4